ORDER

PER CURIAM.
Mother appeals from the trial court’s judgment finding her two minor children within the provisions of section 211.031.1(1) RSMo (2000) and ordering that the children remain in protective custody and be in the legal custody of the Children’s Division. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).